 Case 2:18-cv-00122-PLM-MV ECF No. 34 filed 01/31/20 PageID.237 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 DEMETRIUS ALPHONSO JACKSON,

         Plaintiff,
                                                      Case No. 2:18-cv-122
 v.
                                                      HONORABLE PAUL L. MALONEY
 DENNIS HAPPALA, et al.,

         Defendants.
 ____________________________/


                                          JUDGMENT

        In accordance with the Order entered on this date:

        IT IS HEREBY ORDERED that Judgment is entered in favor of Defendants and against

Plaintiff.



Dated: January 31, 2020                                      /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
